Order unanimously reversed on the law without costs, temporary custody granted to petitioner, supervised visitation granted to respondent and matter remitted to Supreme Court, Herkimer County, for further proceedings in accordance with the following Memorandum: Supreme Court erred in granting an order of permanent custody to petitioner mother without holding a hearing to determine the best interests of the children (see, Matter of O’Neil v O’Neil, 193 AD2d 16, 17; Matter of Ellen K. v John K., 186 AD2d 656, 657; Ideman v Ideman, 168 AD2d 1001). Pending such a hearing, we grant temporary custody to petitioner and supervised visitation to respondent.
We take the opportunity to note and correct a procedural flaw in this proceeding, which originated in Herkimer County Family Court and was transferred to Supreme Court by the Administrative Judge of the Fifth Judicial District pursuant to a "Family Court Action Plan”. Pursuant to the Plan, when a proceeding is transferred from Family Court to Supreme Court, the file must be transferred as well. That was not done and we direct that the file be transferred forthwith.
*916Furthermore, the order on appeal is a Supreme Court order improperly filed in Family Court. The order must be refiled in Supreme Court, Herkimer County. (Appeal from Order of Supreme Court, Herkimer County, Gilbert, J. — Custody.) Present — Pine, J. P., Wesley, Callahan, Doerr and Boehm, JJ.